Appeal from an order of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered January 10, 2003. The order denied the motion of defendants Laurie Wall, Laidlaw, Inc., and Laidlaw Transit for summary judgment dismissing the complaint against them in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court. Present—Green, J.P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.